Case: 16-40698      Document: 00514025319         Page: 1    Date Filed: 06/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                    No. 16-40698                                    FILED
                                  Summary Calendar                               June 8, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAVIER GARZA-FLORES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 6:14-CR-39-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Javier Garza-Flores appeals the sentence imposed following his guilty
plea conviction for illegal reentry after deportation. He contends that the
district court erred in increasing his offense level pursuant to U.S.S.G.
§ 2L1.2(b)(1)(A)(ii) based on his prior Texas conviction for burglary of a
habitation under Texas Penal Code § 30.02.                Garza-Flores argues, under
Mathis v. United States, 136 S. Ct. 2243 (2016), that the Texas burglary statute


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40698     Document: 00514025319      Page: 2   Date Filed: 06/08/2017


                                  No. 16-40698

is not divisible and that not every violation of § 30.02(a) qualifies as a crime of
violence under § 2L1.2(b)(1)(A)(ii).
      The Government has filed an opposed motion for summary affirmance
asserting that Garza-Flores’s arguments are foreclosed by our recent decision
in United States v. Uribe, 838 F.3d 667 (5th Cir. 2016), cert. denied, 137 S. Ct.
1359 (2017). In the alternative, the Government requests an extension of time
in which to file a brief on the merits.
      The Government is correct that Uribe forecloses Garza-Flores’s Mathis
argument. See Uribe, 838 F.3d at 669-71. Accordingly, the Government’s
motion for summary affirmance is GRANTED, the alternative motion for an
extension of time to file a brief is DENIED, and the judgment of the district
court is AFFIRMED.




                                          2